Citation Nr: 0917252	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1971, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, granted service connection for 
PTSD and assigned an intial 50 percent rating, effective 
February 18, 2004.

In June 2006, the Veteran failed to appear at a hearing 
before the Board at the RO.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

In November 2007, the Board remanded the appeal with regard 
to the increased evaluation for PTSD.  The case has been 
returned to the Board for further appellate action.  
Unfortunately, further development is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the Board remanded the Veteran's appeal of 
the initial rating of her service connected PTSD for further 
development.  Specifically, the RO was instructed to assist 
the Veteran in obtaining treatment records, schedule the 
Veteran for a new VA PTSD examination, and then readjudicate 
the claim in light of the additional evidence obtained.

In a December 2007 letter, the RO advised the Veteran that 
she may submit evidence not previously considered showing 
that her service connected PTSD had increased in severity and 
requested that she provide the information necessary to 
obtain all pertinent treatment records.  

The Veteran received a VA PTSD examination on March 2009 in 
accordance with the Board's remand order.  VA Medical Center 
(VAMC) records were also received after the November 2007 
remand.  These records are, in pertinent part, for PTSD 
treatment received during the period of June 2008 to March 
2009.  In an October 2008 VAMC record, the Veteran described 
worsening PTSD symptoms including increasing avoidance of 
stimuli that caused her anxiety as well as increasing 
nightmares and insomnia related to her active service in 
Vietnam.  

In April 2009, the RO provided a Supplemental Statement of 
the Case (SSOC).  The RO listed the December 2007 VCAA 
development letter and the March 2009 VA PTSD examination as 
the evidence considered.  The RO stated that the December 
2007 letter was sent requesting that the Veteran submit or 
specify any further evidence to support her appeal and that 
no response or additional medical evidence had been received 
from the Veteran.  The RO then discussed the May 2004 rating 
decision here on appeal and the March 2009 VA examination in 
determining that an increased rating in excess of 50 percent 
was not warranted.  

VA regulations state that any pertinent evidence submitted by 
the Veteran without a waiver of initial RO consideration must 
be referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC). See 38 C.F.R. § 
20.1304 (2008).  The June 2008-March 2009 VAMC records are 
directly relevant to the Veteran's claim as they include 
evidence of treatment for worsening PTSD symptoms since the 
Veteran was initially service connected with a 50 percent 
rating.  There is no indication that the RO considered these 
records before readjudicating the claim pursuant to the 
Board's November 2007 remand order.  No waiver of initial RO 
consideration was given by the Veteran or her 
representatives.  Therefore, this case must be remanded.


Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
the Veteran's satisfaction, send her and 
her representative a Supplemental 
Statement of the Case and give them the 
opportunity to respond to it.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




